Name: Council Regulation (EC) NoÃ 1029/2006 of 19 June 2006 amending Regulation (EEC) NoÃ 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 7.7.2006 EN Official Journal of the European Union L 186/6 COUNCIL REGULATION (EC) No 1029/2006 of 19 June 2006 amending Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 2(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) With effect from 1 January 2006 Council Directive 71/118/EEC of 15 February 1971 on health problems affecting the production and placing on the market of fresh poultrymeat (2) has been repealed by Directive 2004/41/EC of the European Parliament and of the Council (3) and replaced by Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (4) and by Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (5). (2) Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (6) has been repealed and replaced by Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (7). (3) Council Regulation (EEC) No 1906/90 (8) contains several references to Directive 71/118/EEC and to Directive 79/112/EEC. For reasons of clarity it is appropriate to adapt those references. Likewise, the definition of the term carcass should be adapted to Annex III Section II Chapter IV(7)(c) of Regulation (EC) No 853/2004. (4) The second indent of Article 1(3) of Regulation (EEC) No 1906/90 excludes from the scope of that Regulation the type of sales referred to in Chapter II Article 3(II) of Directive 71/118/EEC. This latter provision deals with an optional derogation for Member States concerning small-scale production of under 10 000 birds. Whilst Regulations (EC) No 852/2004 and (EC) No 853/2004 contain a derogation, which is neither optional nor limited to a specific number of birds, an optional derogation such as that in Article 3(II) of Directive 71/118/EEC, limited to a specific number of birds, should be retained for Regulation (EEC) No 1906/90. (5) Article 6 of Regulation (EEC) No 1906/90 contains a reference to Commission Directive 80/879/EEC of 3 September 1980 on the health marking of large packagings of poultrymeat (9). That Directive has been repealed by Council Directive 92/116/EEC of 17 December 1992 amending and updating Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (10). That reference is redundant and should be deleted. (6) Regulation (EEC) No 1906/90 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1906/90 is hereby amended as follows: 1. Article 1 is amended as follows: (a) paragraph 3 is replaced by the following: 3. This Regulation shall not apply (a) to poultrymeat for export from the Community; (b) to delayed eviscerated poultry as referred to in Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (11). (b) the following paragraph is inserted: 3a. Member States may derogate from the requirements of this Regulation in cases of direct supply of small quantities of poultrymeat as referred to in Article 1(3)(d) of Regulation (EC) No 853/2004 by a producer with an annual production of under 10 000 birds.; 2. Article 2 is amended as follows: (a) point 2 is replaced by the following: 2. carcass  means: the whole body of a bird of the species referred to in Article 1(1) after bleeding, plucking, and evisceration; however, removal of the kidneys shall be optional; an eviscerated carcass may be presented for sale with or without giblets, meaning heart, liver, gizzard and neck, inserted into the abdominal cavity;; (b) point 4 is replaced by the following: 4. pre-packaged poultrymeat  means: poultrymeat presented in accordance with the conditions laid down in Article 1(3)(b) of Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (12). 3. In Article 4, the introductory words are replaced by the following: In addition to complying with national legislation adopted in accordance with Directive 2000/13/EC, the following further indications shall be shown on the accompanying commercial documents within the meaning of Article 13(1)(b) of that Directive:; 4. Article 5 is amended as follows: (a) in paragraph 1 Directive 79/112/EEC is replaced by Directive 2000/13/EC; (b) paragraph 2 is replaced by the following: 2. In the case of fresh poultrymeat, the date of minimum durability shall be replaced by the use by date  in accordance with Article 10 of Directive 2000/13/EC.; (c) in paragraph 3, point (d) is replaced by the following: (d) the approval number of the slaughterhouse or cutting plant given in accordance with Article 4 of Regulation (EC) No 853/2004, except in the case of cutting and boning at the place of sale as provided for in Article 4(2)(d) of that Regulation; (d) paragraphs 4 and 5 are replaced by the following: 4. Where poultrymeat is offered for sale without pre-packaging, except where cutting and boning take place at the place of sale as provided for in Article 4(2)(d) of Regulation (EC) No 853/2004, provided such cutting and boning is carried out at the request and in the presence of the consumer, Article 14 of Directive 2000/13/EC shall apply to the indications referred to in paragraph 3. 5. The detailed rules on the indication of the name under which the product is sold within the meaning of Article 3(1)(1) of Directive 2000/13/EC may be established in accordance with the procedure referred to in Article 17 of Regulation (EEC) No 2777/75.; 5. Article 6 is replaced by the following: Article 6 By way of derogation from Articles 3, 4 and 5 it shall not be necessary to classify poultrymeat or to indicate the additional particulars referred to in those Articles in the case of deliveries to cutting or processing establishments.. Article 2 This Regulation shall enter into force on the seventh day after its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 2006. For the Council The President J. PRÃ LL (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 55, 8.3.1971, p. 23. (3) OJ L 157, 30.4.2004, p. 33. Corrected version in OJ L 195, 2.6.2004, p. 12. (4) OJ L 139, 30.4.2004, p. 1. Corrected version in OJ L 226, 25.6.2004, p. 3. (5) OJ L 139, 30.4.2004, p. 55. Corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83). (6) OJ L 33, 8.2.1979, p. 1. Directive as last amended by Directive 97/4/EC (OJ L 43, 14.2.1997, p. 21). (7) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Directive 2003/89/EC (OJ L 308, 25.11.2003, p. 15). (8) OJ L 173, 6.7.1990, p. 1. Regulation as last amended by Regulation (EC) No 1101/98 (OJ L 157, 30.5.1998, p. 12). (9) OJ L 251, 24.9.1980, p. 10. (10) OJ L 62, 15.3.1993, p. 1. Directive as amended by the 1994 Act of Accession. (11) OJ L 139, 30.4.2004, p. 55. Corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 2076/2005 (OJ L 338, 22.12.2005, p. 83).; (12) OJ L 109, 6.5.2000, p. 29. Directive as last amended by Directive 2003/89/EC (OJ L 308, 25.11.2003, p. 15).;